SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. ) Filed by the Registrant [] Filed by a Party other than the Registrant [X] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [X]Definitive Additional Materials []Soliciting Material Pursuant to 240.14a-12 PRESIDENTIAL LIFE CORPORATION (Name of Registrant as Specified In Its Charter) HERBERT KURZ (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X]No fee required. [_ ]Fee computed on table below per Exchange Act Rule 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_ ]Fee paid previously with preliminary materials. [_ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Herbert Kurz 511 Gair Street Piermont NY 10968 August 6, Dear Fellow Shareholder, My name is Herbert Kurz.I founded Presidential Life in 1965 and was Chairman and Chief Executive Officer for more than 40 years.I am the largest individual shareholder of the Company, owning more than 8% of the outstanding shares. The Kurz Family Foundation, of which I am a director, currently owns about 18% of the Company’s stock. I’m frustrated that the Company operations continue to struggle.The GAAP return on equity of 0.44% for 2009 and 1.5% (annualized) for the first quarter of 2010 suggests that the Company may be earning less than its cost of capital.The Company suffered a reduction in Capital and Reserve of almost $100 million this past year. I’m frustrated that our stock, which once traded as high as $26, now languishes in the $9 to $10 range which is less than 50% of book value. A $100 investment in Presidential shares on December 31, 2007 declined to $55.40 on December 31, 2009 compared to $86.53 for a similar investment in the S&P 600 Small Cap Index. This Company survived and thrived for 40 plus years, rising to a market capitalization of approximately $775 million in mid 2006.How did we achieve this enhanced worth? A PROFITABLE BUSINESS PLAN and the practice (even worship) of FRUGALITY. It’s the most effective way of turning a profitable activity into capital. At the time when my authority as CEO was effectively stripped away by the other directors (at the end of 2007) the Company had a comfortable cash reserve and our stock was selling at $17.51.The present management uses none of these business practices.We believe their business plan is not sufficiently profitable.They ignore the practice of frugality as evidenced by spending millions of dollars to maintain their jobs and benefits. PROTECT THE VALUE OF YOUR INVESTMENT. RETURN THE GOLD PROXY CARD TODAY Compare the market value of Presidential stock owned by all of their directors to their wasteful outlay, $2,000,000 vs. almost $5,000,000 wasted.With an excellent staff, motivated agents, successful business plans, and frugality we successfully navigated our company from its $6/share original cost to a market value (with stock splits) of $1000/share along with a steady stream of dividends. Please join me in bringing a slate of experienced and highly qualified directors to the Board. The Board I urge you to vote for has solid experience and a proven track record and will reverse the waste that we believe undermines current operations. OUR SLATE OF DIRECTORS: Mr. Herbert Kurz was Chairman and CEO of the Company, of which he was founder, for over forty years. Ms. Donna L. Brazile is a well-known and highly-regarded consultant in the government/political world and a former director of the Company’s Insurance subsidiary. Mr. William J. Flynn served as CEO of Mutual of America and Chairman of the Board of the Life Insurance Council of New York and has been head of LICONY, our trade organization. Mr. John F.X. Mannion served as CEO of Unity Mutual Insurance Co. and has been head of LICONY, our trade organization. Mr. Donald Shaffer was President of a full-service insurance agency for more than 30 years and is also an attorney. Mr. Douglas B. Sosnik is a well-known and highly-regarded political consultant and also a former director of the Company’s Insurance subsidiary. Daniel M. Theriault is a twenty-plus year Wall Street analyst and fund manager specializing in the insurance industry. Dr. Cliff Wood is the President of Rockland Community College. VOTE YOUR GOLD PROXY CARD TODAY. My nominees and I are committed to maximizing value for the benefit of all shareholders.That is why our first order of business will be to appoint a committee of the new board to explore strategic alternatives including perhaps the sale of our Company.We will refocus on the fixed annuities business and apply our expertise to improve the investment portfolio.
